DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-6 of U.S. Application 16/176,618 filed on February 02, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendment to claim 3 has been entered.


Rejections under USC 102 and 103
Applicant's arguments filed on 02/02/2021 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of “Applicants note that claim 1 includes the limitation of "at least one coil disposed adjacent to the bar magnet and being supplied with an electronic signal from a sensor." Similarly, claim 4 includes the limitation of "a pair of coils disposed on opposite sides of the bar magnet and each being supplied with an electronic signal from a sensor." The Office Action acknowledges that there is no suggestion in Shen that the coil 20 is supplied with an electronic signal from a sensor, as required by independent claims 1 and 4. 
The Office Action asserts that "Kittaka discloses a sensor (para. 77 lines 1-20 discloses flow meters wired to an electromagnetic)." The Office Action asserts that it would have been obvious to combine Shen in view of Kittaka in order to detect failure or degradation of the device. However, Applicants submit that flow meter disclosed in Kittaka is an electromagnetic flow 
Shen in paragraph 25 discloses running a passing current through the coil which induces the magnet. The reference does not disclose what sends that current to the coil.
Kittaka discloses in paragraph 29 and figs 1 and 9 how the supply device is integrated within flowmeter 4 and how that supply is directed to coils 15a-15c. Therefore the prior art does meet the claim limitations. 

As to applicant's arguments for independent claim 4 of “Further, with regard to independent claim 4, it is noted that this claim includes the limitations of "a pair of coils disposed on opposite sides of the bar magnet". Contrary to this, Shen 6 
Application No.: 16/176,618Docket No.: 8564-000371-USdiscloses a single coil 20 surrounding the cantilever 10. Accordingly, there is no disclosure of a pair of coils disposed on opposite sides of the bar magnet, as claimed. Therefore, for at least the reasons above, a prima facie case of obviousness cannot be established with regard to independent claims 1 and 4. Consequently, a prima facie case of obviousness cannot be established with regard to dependent claims 2 and 5, at least by virtue of their dependency from claims 1 and 4. Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejections”, the Examiner respectfully disagrees for the reasons below:

Shen in fig 2A shows multiple 20 wound around 11 in a top view. Paragraph 25 discloses 20 having multiple windings. If there are multiple winds based on the shape of the coil, the coil will act as a pair of coils. Therefore there is no structural difference between the prior art and claim 4 of the current application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al (USPGPub 20090261927) in view of Kittaka et al (USPGPub 20140007697). 

    PNG
    media_image1.png
    739
    531
    media_image1.png
    Greyscale

Prior Art: Shen 
Regarding claim 1, Shen discloses an electro-technical device (100) , comprising: an input electrical connection (13 or 41) supplied with an input signal (current) and electrically isolated from an output electrical connection (14 or 42); and a bar magnet (11) pivotally mounted (using 15) on a pedicel (12) between the input electrical connection and the output electrical connection (as shown in figs 1-3); and at least one coil (20) disposed adjacent to the bar magnet and being supplied with an electronic signal (see figs 1-3 shows  the coil near the magnet which supplies the signal to the magnet), the bar magnet being responsive to an electromagnetic field generated by the at least one coil to cause the bar magnet to contact the input electrical connection and the output electrical connection and complete a circuit and send out a control signal (par 25 discloses conducting using an electromagnet to provide energy  and to control signals. Therefore the coil generates a field to supply to the magnet which sends out a control signal). Shen does not fully disclose a sensor. 
However, Kittaka discloses a sensor (par 77 lines 1-20 discloses flow meters wired to an electromagnetic). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shen in view of Kittaka in order to detect failure or degradation of the device. 

Regarding claim 2, Shen discloses a housing for enclosing the bar magnet, the pedicel, the input electrical connection and the output electrical connection (using 31 and 32 as a housing which surrounds the components of the device).

Regarding claim 4, Shen discloses a system (100), comprising: a plurality of contactors  (using 10 and 50) each including; an input electrical connection (13 or 41) supplied with an input 
However, Kittaka discloses a fault detection system (figs 1-9) for a nuclear reactor (par 35 discloses intended use in a power plant known to contain a nuclear reactor) and a sensor (par 77 lines 1-20 discloses flow meters wired to an electromagnetic). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shen in view of Kittaka in order to detect failure or degradation of the device in at least a nuclear power plant setting.

Regarding claim 5, Shen discloses wherein each of the plurality of contactors further comprising a housing for enclosing the bar magnet, the pedicel, the input electrical connection and the output electrical connection using 31 and 32 as a housing which surrounds the components of the device).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a fault detection system for a nuclear reactor, comprising: wherein the pair of coils include a first coil connected to one of a temperature sensor, a pressure sensor and a flow sensor and a second coil connected to a second one of a temperature sensor, a pressure sensor and a flow sensor in combination with the other limitations of the claim. 

Reasons for Allowance

Claim 3 is allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest an electro-technical device, comprising: wherein the at least one coil includes a pair of coils including a first coil connected to one of a temperature sensor, a pressure sensor and a flow sensor and a second coil connected to a second one of a temperature sensor, a pressure sensor and a flow sensor in combination with the other limitations of the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868